DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/012,258 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a trip edge blade that moves both rearwardly and laterally when encountering an obstacle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (2014/0237865).

Regarding claims 1 and 13, Jones et al. discloses a V-blade for a snowplow  mounted to a utility vehicle via a hitch assembly (Figure 1) comprising:
A left wing (50a)
A right wing (50b)
A trip edge (54,56) provided on each of the left wing and the right wing
Wherein each trip edge has a first degree of freedom (pivoting backward about axis “D”) and a second degree of freedom (translation via slot (55)
Wherein each trip edge is adapted to be tripped by encountering an obstacle on a surface being cleared of snow by the V-blade

Regarding claims 2 and 16, the first degree of freedom is rotational motion about a horizontal axis (via trip mechanism) and the second degree of freedom is linear motion along the  horizontal axis (via slot 55).

Regarding claims 3 and 4, each of the left wing and the right wing includes a moldboard with which the trip edge is operatively engaged and wherein the trip edge is biased into a non-tripped position relative to the moldboard via a spring bias (pgph 0038).

Regarding claims 7 and 14, the V-blade is a multi position blade and the left wing and the right wing are operably engaged with a central hinge (52).

Regarding claim 8, each of the left wing and the right wing includes a moldboard having an upper section (50) and a lower section (57) and wherein the lower section is separate from the upper section and comprises a first part of the trip edge.
Regarding claim 9, each of the left wing and the right wing further comprises a cutting edge (60) that is removably engaged with the lower section (57) of the moldboard and the cutting edge comprises a second part of the trip edge.

Regarding claim 10, each of the left wing and the right wing further comprises a snow shield (62) that is at least partially aligned with a central shaft that is interposed between the left wing and the right wing and wherein the snow shield comprises a third part of the trip edge.

Regarding claim 11, the snow shield (62) angles rearwardly from the lower section and inwardly toward a vertical axis extending along the central shaft (Figure 13).

Regarding claims 12 and 15, the trip edge is capable of moving first through the first degree of freedom and then through the second degree of freedom when tripped (if bolt 58 is not tightened and depending on the type of obstacle encountered, the trip blade is capable of this type of movement).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filed with the appropriate Terminal disclaimer(s).

Allowable Subject Matter
Claims 17-20 are allowed if filed with the appropriate Terminal disclaimer(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Michel et al. (2019/0017237) discloses a blade with multiple degrees of freedom including rotational and translational (pgph 0063). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671